9 A.3d 508 (2010)
417 Md. 269
In the Matter of the Application of Ariel David STERN for Admission to the Bar of Maryland.
Misc. Docket No. 6, September Term, 2010.
Court of Appeals of Maryland.
December 6, 2010.
Jack L. B. Gohn, Esquire, of Gohn, Hankey & Stichel, LLP, Baltimore, MD, for applicant.
Argued before BELL, C.J., HARRELL, BATTAGLIA, GREENE, MURPHY, ADKINS and BARBERA, JJ.

ORDER
The Court having considered the favorable recommendation of the Character Committee for the Fourth Appellate Circuit and the majority of the State Board of Law Examiners for admission to the Bar of Maryland of the applicant, Ariel David Stern, and the oral argument of applicant's counsel presented at a hearing held before this Court on December 2, 2010, it is this 6th day of December, 2010
ORDERED, by the Court of Appeals of Maryland, a majority of the Court concurring, that the favorable recommendations of the Character Committee for the Fourth Appellate Circuit and the majority of the State Board of Law Examiners be, and they are hereby, accepted, and it is further
ORDERED, that the applicant, Ariel David Stern, upon taking the oath prescribed by the statute, be admitted to the practice of law in this State.